Case 1:18-cr-00540-RBJ Document 33 Filed 08/19/20 USDC Colorado Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

CASE NO. 18-cr-00540-RBJ-2

UNITED STATES OF AMERICA,

              Plaintiff,

v.

SERGIO J. CRUZ,

              Defendant.


                     UNOPPOSED MOTION TO RESTRICT ACCESS


       The defendant, Sergio Cruz, through undersigned counsel, David Kraut, respectfully

requests that Docket Number 35 be restricted at Level 2. The government does not oppose this

request.

                                          Respectfully submitted,

                                          VIRGINIA L. GRADY
                                          Federal Public Defender



                                          s/ David Kraut
                                          DAVID KRAUT
                                          Assistant Federal Public Defender
                                          633 17th Street, Suite 1000
                                          Denver, CO 80202
                                          Telephone:      (303) 294-7002
                                          FAX:            (303) 294-1192
                                          Email:          David_Kraut@fd.org
                                          Attorney for Defendant
Case 1:18-cr-00540-RBJ Document 33 Filed 08/19/20 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2020, I filed the foregoing UNOPPOSED MOTION
TO RESTRICT ACCESS with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to the following e-mail address:

       Anna K. Edgar, Assistant United States Attorney
       E-mail: Anna.Edgar@usdoj.gov

        I hereby certify that I have mailed or served the document or paper to the following
participant in the manner (mail, hand-delivery, etc.) indicated next to the participant’s name:

       Sergio J. Cruz (via U.S. mail)
       Reg. No. 98484-080

                                              s/ David Kraut
                                              DAVID KRAUT
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone:      (303) 294-7002
                                              FAX:            (303) 294-1192
                                              Email:          David_Kraut@fd.org
                                              Attorney for Defendant




                                                 2
